Citation Nr: 1450123	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Robert M. Tatum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his June 2009 claim for benefits, the Veteran initially sought service connection for PTSD.  However, other psychiatric disorders have also been raised by the record.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has characterized the Veteran's claim as shown above.

In February 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, PTSD has been shown to be causally related to the Veteran's active military service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In this case, the Veteran maintains that while stationed aboard the USS Iwo Jima in October 1990, a leaking boiler valve blew up in the boiler room.  The resulting explosion killed 10 crew members on board the ship.  The Veteran maintains that the explosion occurred near his living quarters, which was next to the ammunition bunker.  The Veteran's personnel records show that he was assigned to the USS Iwo Jima from August 1990 to April 1991.

A July 2009 private treatment record reflects that the Veteran was diagnosed with PTSD that was chronic and severe.  The Veteran reported that in October 1990, he was serving aboard the USS Iwo Jima when a leaking boiler valve exploded, killing several Marines and sailors.  Following the incident, the Veteran reported experiencing symptoms that include intrusive thoughts, traumatic nightmares, avoidance of conversation about his military service, hypervigilance, problems with memory and concentration, hyperirritability, and exaggerated startle response.  The private examiner stated that because of the Veteran's military experiences, he experienced symptoms that met the criteria for a diagnosis of PTSD.

In a January 2010 statement, the PTSD/JSRRC Coordinator noted that while there was no evidence to indicate the Veteran's direct involvement in the October 1990 explosion aboard the USS Iwo Jima, it was confirmed that the Veteran was onboard the ship when the explosion occurred.  The Veteran's stressor was considered to be verified. 

In February 2010, the Veteran underwent a VA PTSD examination.  The examiner noted that while the Veteran met the stressor criterion, he did not currently meet the diagnostic criteria for a mental disorder.  The Veteran reported having problems getting along with other people, difficulties in communicating with his wife, noted that he has separated from his wife on four occasions, reportedly maintains no friendships and has difficulty maintaining friendships with other people due to his irritability and intolerance for other peoples' behavior and styles of interpersonal interaction.  The VA examiner provided diagnoses of "partner relational problem" and "relational problem, not otherwise specified."

A review of the Veteran's records from the Social Security Administration reveals that he was deemed to be disabled as of August 28, 2009 due, in part, to a diagnosis of PTSD.

In January 2012, the Veteran underwent a second VA examination.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  However, the Veteran was diagnosed with depressive disorder, not otherwise specified ("NOS").  The VA examiner stated that given the Veteran's exaggeration of symptoms on objective testing, "a DSM-IV diagnosis is difficult to determine."  The examiner stated that typically no diagnosis would be given due to exaggeration of symptoms on objective testing.  However, the Veteran did appear to be depressed based on behavioral observations, including a blunted affect and some cognitive slowing.  The examiner stated that the Veteran did have several psychosocial stressors that could potentially account for his current depression, including marital strain, financial stressors, and his no longer working because a therapist deemed him "totally and permanently disabled" due to PTSD.  Given the Veteran's current psychosocial stressors and no evidence in the Veteran's claims file or medical record of past depression, the VA examiner concluded that it was not able to be determined whether the Veteran's current depression was caused by or a result of his active military service without resorting to speculation.

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  The medical evidence provides contrasting, yet well-reasoned viewpoints concerning the nature and etiology of the Veteran's psychiatric condition, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's diagnosed PTSD is related to the October 1990 boiler room explosion while stationed aboard the USS Iwo Jima.  As the evidence of record is in relative equipoise, the benefit of the doubt rule will be applied.  Consequently, service connection is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


